NON-FINAL OFFICE ACTION after RCE
This application remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.  The crossed through documents lack a required date - see 37 CFR 1.98(b):




    PNG
    media_image1.png
    674
    681
    media_image1.png
    Greyscale



Election/Restriction
Applicant’s election without traverse of Group I - claims 2-9 in the reply filed on 20 SEP 2021 is acknowledged.
Claims 10-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 SEP 2021.


Specification
The abstract is acceptable.
The title is acceptable.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 APR 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZIMMERMAN (US 4601629) in view of DEGARAY et al. (US 2012/0205400 A1).
With regard to claim 2, ZIMMERMAN ‘629 discloses in the Figures a blending system comprising an  auger and hopper assembly comprising: a hopper 240 with an upper opening to receive materials; an auger 42 positioned below and outside the hopper 240 and being connected to the hopper 240; the auger including an auger inlet (the region below 240 within the auger 42) to receive materials from the hopper 240, an auger outlet 48 to release materials from the auger, and an auger blade 266 configured to transport materials from the auger inlet to the auger outlet; and a connection to an auger and hopper power supply (col. 14, lines 20+), the auger and hopper power supply powering one or more hydraulic actuators 346, 366 that communicate with the auger and hopper assembly to move the auger and hopper assembly from a stowed position (Figure 1) to a deployed position (Figure 2) as explained in the section beginning at col. 11, line 65.
Claim 9:  wherein the deployed position of the auger and hopper assembly (Figure 2) aligns the upper opening of the hopper 240 with a chute (below 232 in Figure 1) associated with a materials conveyor 232 that feeds said materials to the hopper 240 and then into the auger 42.
ZIMMERMAN does not disclose the power supply including a battery or electric generator, with the battery being an independent power supply.  
The publication to DEGARAY et al. ‘400 discloses an analogous blending system comprising a blender unit 49 configured to mix materials fed thereto; auger and hopper assemblies 40, 48 and 50, 59 that feed materials to the blender unit 49 (¶ [0036], [0037], [0041] - [0045]); multiple power supplies for powering the multiple components of the blending system including electric generators 65, 66, 210, 220, diesel engine 200, and a battery (a self-contained independent power source itself) all contained within the blending system (¶ [0031], [0040], [0066], [0070] - which teaches an inherent 12V vehicle/truck battery monitored by battery-voltage indicator (93.9) and recharged by at least one of the power supplies as is conventional, [0077] - [0080] and Figures 13-17).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the assembly of ZIMMERMAN with multiple independently operable power supplies (since each power supply is capable of being operated together or in an independent fashion) as taught by DEGARAY et al. for the purpose of enabling separate operation of distinct blocks of equipment within the blending system via separate dedicated power supplies (¶ [0031], [0040], [0066], [0070], [0077] - [0080]]).
The manner in which the recited assembly is operated recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, ZIMMERMAN discloses all of the recited structure irrespective of the manner in which said structure is operated.  

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).







Double Patenting
WITHDRAWN - see approved Terminal Disclaimer filed 2 MAR 2021.

Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection under 35 USC 103 necessitated by amendment.  ZIMMERMAN in view of DEGARAY et al. suggests the recited independent battery power supply as expressed in the 103 rejection.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        phone: 571-272-1139





16 June 2022